Title: To Thomas Jefferson from Samuel Allyne Otis, 5 March 1806
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                     
                            In Senate UStates March 5h 1806
                        
                        Agreeably to your request I return your message of 24th, having the permission of the V President & of the
                            chairman of the committee to whom it was referred.
                        You will have the goodness to return it to me when you have made such alteration as you may judge proper
                  I
                            have the honor to be very respectfully your most humble Sert
                        
                            Sam A. Otis
                     
                        
                    